Citation Nr: 0821595	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  98-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for old 
compression fracture of L3, right posteriolateral herniated 
pulposus at L5-S1, and bulging disc at L4-L5, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, and was remanded in September 2004 and in 
November 2006.  The appeal has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran's old compression fracture of L3, right 
posteriolateral herniated pulposus at L5-S1, and bulging disc 
at L4-L5, with degenerative joint disease is not manifested 
by ankylosis of the spine or by periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.

2.  The veteran's old compression fracture of L3, right 
posteriolateral herniated pulposus at L5-S1, and bulging disc 
at L4-L5, with degenerative joint disease is not manifested 
by pronounced intervertebral disc syndrome. 

3.  The veteran's old compression fracture of L3, right 
posteriolateral herniated pulposus at L5-S1, and bulging disc 
at L4-L5, with degenerative joint disease is manifested by no 
more than severe limitation of motion of the lumbar segment 
of the spine and moderate incomplete paralysis of the sciatic 
nerve.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for old compression fracture of L3, right posteriolateral 
herniated pulposus at L5-S1, and bulging disc at L4-L5, with 
degenerative joint disease are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1; 4.71a Diagnostic Codes 5285 
through 5295 (prior to September 23, 2002), Diagnostic Code 
5293 (effective September 23, 2002), and General Rating 
Formula for Diseases and Injuries of the Spine and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the initial disability evaluation 
assigned for his service-connected low back disability.  A 
rating decision in November 1997 granted service connection 
and assigned a 40 percent disability evaluation under 
Diagnostic Code 5293 for old compression fracture of L3, 
right posteriolateral herniated pulposus at L5-S1, and 
bulging disc at L4-L5, with degenerative joint disease, 
effective from July 2, 1997.  A rating decision in October 
1998 concluded that there was clear and unmistakable error in 
that rating decision, and assigned a 50 percent rating, also 
effective from July 2, 1997, on the basis of intervertebral 
disc syndrome and an additional 10 percent, under Diagnostic 
Code 5285, for demonstrable deformity of the L3 vertebral 
body shown by MRI.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

As discussed below, the rating criteria for disabilities of 
the spine have changed since the effective date of service 
connection in 1997.  The rating criteria for intervertebral 
disc syndrome were revised, effective in September 2002, and 
a new General Rating Formula for Diseases and Injuries of the 
Spine became effective in September 2003.  Where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Former 38 C.F.R. § 4.71a, Diagnostic Code 5285, residuals of 
fracture of vertebra, provided a 100 percent rating with long 
cord involvement, when the veteran was bedridden or required 
long leg braces.  A 60 percent rating was provided without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast).  Other cases were to be rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  It is neither contended nor shown that the 
veteran's compression fracture of L3 included cord 
involvement or abnormal movement requiring the use of a neck 
brace.  Thus, there is no basis for assignment of a higher 
rating using the specific provisions of the former Diagnostic 
Code 5285.

The former 38 C.F.R. § 4.71a, Diagnostic Code 5293, under 
which the veteran's disability was rated, provides a higher 
rating of 60 percent for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  Neither the treatment records and 
reports nor the VA compensation examination reports support a 
conclusion that pronounced intervertebal disc syndrome, as 
described in the former diagnostic code for intervertebral 
disc syndrome, has been present during the period since the 
effective date of service connection in 1997.

At his initial VA compensation examination in September 1997, 
the veteran reported localized low back pain with occasional 
radiation to the left buttock and occasional numbness of the 
legs.  On examination, there was evidence of mild lumbosacral 
paravertebral muscle spasm, and limitation of motion and 
exquisite pain objectively on all movements of the lumbar 
spine except rotation.  The veteran had a normal gait cycle 
and muscle strength, and no muscle atrophy of the lower 
extremities.  There was diminished pinprick and smooth 
sensation in the right L4 dermatome of the leg, and 
diminished knee jerk reflex of +1 bilaterally.  The 
neurological findings do not approximate absent reflex or 
other findings consistent with pronounced intervertebral disc 
syndrome.  Similarly, the March 2000 report of Dr. 
Monserrate, who had treated the veteran since May 1998, 
reported tight, tender lumbar paraspinal muscles with spasms, 
limited motion of the lumbar spine, and decreased deep tendon 
reflexes of +1 "at both Schillem jerks" but normal patellar 
jerks of +2.  Motor strength was reported as 4/5, but there 
was no sensory deficit.  EMG and NCV studies from February 
2000 were compatible with an axonometric lesion and residual 
neuropathy of the right common peroneal and left posterior 
tibial nerves, but did not mention sciatic neuropathy or 
neuropathy related to disc disease.

At the May 2003 VA compensation examination, the veteran 
reported that his pain had worsened; he had limited and 
painful range of motion of the back, including increased pain 
with repetitive motion.  He had spasm in the L4-S1 
paravertebral muscles bilaterally, with tenderness to 
palpation.  He exhibited decreased pinprick and light touch 
discrimination in the bilateral L4 dermatome, but the lower 
extremities had normal muscle tone and strength 5/5, with no 
atrophy or involuntary movement.  Deep tendon patellar 
reflexes were reported to be absent bilaterally, but the 
Achilles deep tendon reflex was 2+ bilaterally and there were 
no other neurological effects, such as bladder problems.  
Although the veteran reported difficulty bending over and 
putting on his shoes and socks, he was able to perform his 
duties as an elementary school teacher, albeit with 
discomfort standing, or walking for long periods.  The 
veteran also provided an April 2003 report from a 
chiropractor, who had first seen the veteran in July 2002, 
which noted present, but weak, patellar clonus on the right 
and left.  A June 2003 report from Dr. Monserrate included 
reference to asymmetric diameter of the right distal thigh by 
1 centimeter, and of the mid calf by .5 centimeter.  The 
report also noted decreased deep tendon reflexes of the right 
patella and left Achilles, and decreased right L5 sensory 
dermatome.  

Although patellar deep tendon reflexes were reported to be 
absent at the May 2003 VA examination, these reflexes were 
described as decreased by Dr. Monserrate in June 2003.  
Considering all of the evidence of record, the Board 
concludes that persistent symptoms of sciatic neuropathy and 
other findings indicative of pronounced intervertebral disc 
syndrome were not present during the period that the former 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was used to evaluate 
intervertebral disc syndrome.

Effective in September 2002, intervertebral disc syndrome was 
to be rated either on the basis of the frequency and duration 
of incapacitating episodes, or on the basis of chronic 
orthopedic and neurologic manifestations.  An incapacitating 
episode was defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating, which is the only one higher than the current 
50 percent rating, was assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See 67 Fed. Reg. 54345, 54349 (August 22, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
medical records and reports, however, do not show that the 
veteran has required bed rest prescribed by a physician and 
treatment by a physician for acute signs and symptoms due to 
intervertebral disc syndrome, much less of the duration and 
frequency needed for assignment of a 60 percent rating, for 
any period since 2002.  

Rating the disability on the basis of chronic orthopedic and 
neurologic manifestations, the Board notes that 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295, in effect until 
the General Rating Formula for Diseases and Injuries of the 
Spine became effective in September 2003, provided very few 
bases upon which to assign a rating higher than 50 percent.  
Concerning the lumbar segment of the spine, the maximum 
rating for lumbosacral strain (Diagnostic Code 5295) or for 
limitation of motion (Diagnostic Code 5292) was 40 percent.  
Ankylosis of the lumbar segment of the spine (Diagnostic Code 
5289) was rated at 50 percent.  Thus, a higher rating could 
not be assigned on the basis of orthopedic manifestations 
alone.

Concerning neurological manifestations, neither the VA 
treatment records or examination reports nor the private 
medical records and reports document the presence of 
associated objective neurological abnormalities, such as 
bowel or bladder impairment.  Paralysis of the sciatic nerve, 
38 C.F.R. § 4.124a, Diagnostic Code 8520, is rated 80 percent 
when complete; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  Incomplete paralysis is rated 10 
percent when mild, 20 percent when moderate, 40 percent when 
moderately severe, and 60 percent when severe, with marked 
muscular atrophy.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  As noted above, it is 
questionable whether the patellar reflexes were absent; the 
neurological manifestations were primarily pain, sensory 
impairment, and decreased deep tendon reflexes.  Although Dr. 
Monserrate reported some asymmetry of the right thigh and 
calf, as compared to the left, none of the examiners 
specifically reported the presence of atrophy, and none is 
noted in the treatment records.  At most, the symptoms 
recorded would support assignment of a 20 percent rating for 
moderate, incomplete paralysis of the sciatic nerve.  

Concerning orthopedic manifestations, the report of the May 
2003 VA examination contained range of motion of the lumbar 
segment of the spine as forward flexion of 61 degrees, 
extension of 21 degrees, and lateral bending to the right and 
left of 27 degrees.  The April 2003 chiropractor's report 
contained range of motion of the lumbar segment of the spine 
as forward flexion of 60 degrees, extension of 20 degrees, 
and lateral bending to the right and left of 25 degrees.  In 
contrast, Dr. Monserrate in June 2003 reported forward 
flexion of 30 degrees, extension of 5 degrees, and lateral 
bending of 18 degrees.  Although the other reports show no 
more than moderate limitation of motion of the lumbar segment 
of the spine, even resolving reasonable doubt in the 
veteran's favor by concluding that Dr. Monserrate's findings 
of severe limitation of motion are the accurate measurement 
of the veteran's disability would not result in a higher 
disability evaluation.

The combination of a 40 percent rating for severe limitation 
of motion of the lumbar segment of the spine (Diagnostic 
Code 5292) with the 20 percent rating for moderate, 
incomplete paralysis of the sciatic nerve (Diagnostic Code 
8520) would be 50 percent.  See 38 C.F.R. § 4.25.  Thus, the 
evidence does not support assignment of a higher rating on 
the basis of chronic orthopedic and neurological 
manifestations. 

Currently, intervertebral disc syndrome is rated using either 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever results in 
a higher rating.  The current criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
remain the same and, as discussed above, does not support a 
rating higher than the current 50 percent evaluation.  The 
General Rating Formula for Diseases and Injuries of the Spine 
only provides one rating higher than 50 percent - a 100 
percent rating for unfavorable ankylosis of the entire spine.  
It is neither contended nor shown that the veteran's service-
connected disability is manifested by ankylosis of the entire 
spine.  Although the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under the 
appropriate diagnostic code, the reports of the May 2003 and 
March 2006 VA examinations did not note the presence of such 
abnormalities.  In fact, the March 2006 examination report 
showed decreased sensation to pinprick in both feet without 
any specific dermatome, normal tone and strength proximally 
and distally in both lower extremities, and deep tendon 
reflexes +1 and symmetrical in both lower extremities.  Thus, 
the manifestations reported do not support assignment of a 
higher rating under the current criteria.

The Board also concludes that the veteran's low back disorder 
does not present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(2007). The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1.

In this case, there is no objective evidence of any symptoms 
due to the veteran's service-connected low back disorder that 
would render impractical the application of the regular 
schedular standards. This disorder has not required frequent 
hospitalization.  Although the veteran has reported some 
difficulty in carrying out the duties of an elementary school 
teacher, he has not described marked interference with his 
employment.  Thus, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   


Pursuant to 38 C.F.R. § 3.159(b)(1) (2007), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  Section 3.159 has been revised in part, effective May 
30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  This, he has received.  He was 
informed of the respective duties of VA and of the claimant, 
as well as what evidence was needed for an increased rating, 
by letter in November 2005.  He was also provided the 
specific notice required by Dingess by letters in March and 
August 2006.   

In addition, he was examined in connection with the claim in 
September 1997, May 203, and March 2006.  His service 
treatment records and VA treatment records were obtained, as 
were any private records for which he provided authorization.  
The Board concludes that VA complied with its duties to 
notify and to assist the claimant.

ORDER

An initial rating higher than 50 percent for old compression 
fracture of L3, right posteriolateral herniated pulposus at 
L5-S1, and bulging disc at L4-L5, with degenerative joint 
disease, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


